DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on September 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3-last line recites “contract region” which is believed to be contact region.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, the phrase of “a chucking force” is recited, however this phrase is previously recited and it is unclear if the later recited phrase is intended to be different.  For purposes of compact prosecution, the limitation will be interpreted as the chucking force.
In claim 2, lines 2-3, the phrase of “a chucking force” is recited, however this phrase is previously recited in claim 1 and it is unclear if the later recited phrase is intended to be different.  For purposes of compact prosecution, the limitation will be interpreted as the chucking force.
In claim 3, line 5, the phrase of “an image” is recited, however this phrase is previously recited and it is unclear if the later recited phrase is intended to be different.  For purposes of compact prosecution, the limitation will be interpreted as the image.
In claim 4-lines 2-3, claim 6-lines 6-7, claim 8-lines 3-4, the phrase of “a timing of changing from the first chucking condition to the second chucking condition.” is recited, however this phrase is previously recited in claim 3 and it is unclear if the later recited phrase is intended to be different.  For purposes of compact prosecution, the limitation will be interpreted as the timing of changing from the first chucking condition to the second chucking condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0117805) in view of Cherala (US 2007/0190200).
In regards to claim 1, Choi teaches a nanoimprint lithography system (10/600, forming apparatus) which is capable of the process of 
a contact step of bringing a composition (34) on a substrate (12/640) into contact with a mold (20), a curing step of curing the composition while the composition is in contact with the mold, and a mold separation step of separating the cured composition from the mold (fig. 1, 6; para. 40-41), the system comprising:
a chuck (14/630, substrate holder) which chucks a lower surface of the substrate (fig. 1, 6; para. 20, 38);
a controller (54/680) controls the processes employed by the system (fig. 1, 6; para. 26, 38-39), and controls the mold separation step to make the final mold separation point, at which point the mold finally separates from the composition coincide with a center of a pattern surface of the mold(fig. 8e) (fig. 1, 6-8; para. 39-40).
Choi does not explicitly teach a plurality of chucking regions and control a chucking force of each of the plurality of chucking regions to hold the substrate.
However, Cherala teaches a substrate chuck (14) comprising a chuck body (60) which comprises a plurality of fluid chambers (68, chucking regions) where each fluid chamber comprises a first recess (70) and a second recess (72) (fig. 4-7, 16; para. 24-26).  Cherala teaches the recesses are connected to pump systems (82/84) which provide a pressure or vacuum to a substrate which is placed on the substrate chuck (fig. 4-6, 16; para. 27-29).

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the substrate chuck, fluid chamber, pump systems and controller of Cherala onto the chuck and controller of Choi because Cherala teaches it will assist in separating the substrate from the mold (para. 49).
In regards to claim 2, Choi and Cherala teaches the controller which controls the fluid pressures which hold the substrate to the to the chuck and assist in separating the substrate from the mold, where the controller controlling the pump systems are able to control the pressure/vacuum in the fluid chambers to provide the process steps of a first chucking condition that weakens a chucking force of a chucking region other than a chucking region, of chucking regions under a shot region of the substrate, which is located nearest to an outer circumferential side of the substrate, so as to allow the shot region facing the pattern surface to deform in a convex shape with respect to the pattern surface at time of mold separation, and changes from the first chucking condition to a second chucking condition that eliminates a difference in chucking force between chucking regions under the shot region.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
In regards to claims 3-5, Choi and Cherala as discussed, where Choi teaches a camera (imaging device) which captures an image during separating the mold and substrate where control is provide to smooth and controlled radius of separation (fig. 8; para. 40).
Further regarding claims 3-5, Choi and Cherala is capable of process of the controller decides a timing of changing from the first chucking condition to the second chucking condition based on an image of the contract region obtained by the imaging device in the mold separation step.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
In regards to claims 6-9, Choi and Cherala as discussed, where Choi teaches a force detection system (670, measurement device) that is used for detecting and measuring the separation force applied during the separation process (fig. 7; para. 38).
Further regarding claims 6-9, Choi and Cherala is capable of process of the he controller sets the reference separation force, based on the image, so as to prevent occurrence of a defect caused by mold separation in a pattern of the formed composition and make the final mold separation point coincide with a center of the pattern surface, decides a timing at which a reference time has elapsed since a start of the mold separation step as a timing of changing from the first chucking condition to the second chucking condition and sets the reference time, based on the image, so as to prevent occurrence of a defect caused by mold separation in a pattern of the formed composition and make the final mold separation point coincide with a center of the pattern surface.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
In regards to claim 10, Choi and Cherala as discussed, where Choi teaches the nanoimprint lithography system which used to make a relief pattern on the substrate by bringing the composition on the substrate into contact with a pattern on the surface of the mold (fig. 1; para. 20, 25).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Cherala as applied to claims 1-10 above, and further in view of Truskett (US 2005/0276919).
In regards to claim 11, Choi and Cherala as discussed above, but do not explicitly teach a planarization apparatus configured to form a planarized film made of the composition on the substrate by bringing the composition on the substrate into contact with a planarized surface of the mold.
However, Truskett teaches a planarization mold (126) which comprises a planar surface (150).  Truskett teaches when the planarization mold contacts droplets (38) it will form a smooth layer (58) (fig. 8, 10; para. 40, 55, 56).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the planarization mold of Truskett onto the mold of Choi and Cherala because Truskett teaches it will provide a conformal layer which is used to form single level circuits (para. 56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717